DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the applicant states “wherein sizes of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients”. The size of the main body and lid are dependent on the ingredients held within the main body and lid. Defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Regarding claim 5, the applicant states “wherein thicknesses of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients”. The thickness of the main body and lid are dependent on the ingredients held within the main body and lid. Defining the size 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeo et al. (JP 2007284112).
Regarding claim 1, Takeo teaches a cooking device (figure 1 and paragraph 1) comprising: a main body (figure 1, reference 5) that has a concave part (figure 1, reference 2 and paragraph 15) in which cooking ingredients are to be stored (paragraph 1); and a lid body (figure 1, reference 3) that covers the concave part (figure 1), wherein the main body and the lid body are formed from flammable material (paragraph 19 and 21: the material 4 of the main body and lid can be cardboard, which is a flammable material), and with the ingredients stored in the concave part and the concave part covered with the lid body (figure 1 and paragraph 1), the cooking device is burned to heat and cook the ingredients (figure 1: since the cooking device is made of cardboard and cardboard is flammable, the cooking device can be burned to heat and cook the ingredients).
Regarding claim 2, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches the flammable material is paper material, wood material, or plant-derived material (paragraph 19: cardboard is a paper material).

Regarding claim 4, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches sizes of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients (figure 1 and paragraph 19: It is well known in the art that the more material that exists, the longer/hotter the fire will last/be. A larger cooking device made of a cardboard material would burn longer than a smaller cooking device made of the same material. Furthermore, the size of the cooking device would be based on the intended use of the cooking device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Takeo is capable of performing the recited function).
Regarding claim 5, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches thicknesses of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients (figure 1 and paragraph 19: It is well known in the art that the more material that exists, the longer/hotter the fire will last/be. A thicker cooking device made of a cardboard material would burn longer than a thinner cooking device made of the same material. Furthermore, the thickness of the cooking device would be based on the intended use of the cooking device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Takeo is capable of performing the recited function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735